Citation Nr: 1035018	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  07-27 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to February 
1990 and from January 1991 to July 1991.  The Veteran served in 
the Army Reserves from February 1990 to January 1991 and from 
July 1991 to May 1997.

In an October 2008 decision, the Board denied the claim on 
appeal.  The Veteran appealed this decision to the United States 
Court of Appeals for Veterans Claims (Court).  Based on a July 
2009 Joint Motion for Remand (Joint Motion), the Court remanded 
this appeal in July 2009 for development in compliance with the 
Joint Motion.  In November 2009 the Board vacated the October 
2008 Board decision and remanded the claim for additional 
development.  This case was then remanded by the Board in April 
2010 for additional development.


FINDING OF FACT

The preponderance of the evidence of record does not show that 
the Veteran's currently diagnosed bilateral hearing loss is 
related to military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Prior 
to initial adjudication, a letter dated in May 2006 satisfied the 
duty to notify provisions.  See 38 C.F.R. § 3.159(b)(1); Overton 
v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service 
treatment records, VA medical treatment records, and indicated 
private medical records have been obtained.

The evidence of record shows that the Veteran's National Guard 
service treatment records have been found to be unavailable.  
Where service treatment records cannot be obtained, the Board's 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule is heightened.  
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board is 
satisfied that the evidence of record shows that VA has made 
every effort to secure any additional service records for the 
Veteran and has notified him of the records which are 
unavailable.

VA examinations sufficient for adjudication purposes were 
provided to the Veteran in connection with his claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the outcome of 
this case, the Board finds that any such failure is harmless.  
See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind 
the notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 
896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007) (holding that although Veterans Claims 
Assistance Act notice errors are presumed prejudicial, reversal 
is not required if VA can demonstrate that the error did not 
affect the essential fairness of the adjudication).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination 
as to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may 
be awarded for a "chronic" condition when (1) a chronic disease 
manifests itself and is identified as such in service, or within 
the presumptive period under 38 C.F.R. § 3.307, and the Veteran 
presently has the same condition; or (2) a disease manifests 
itself during service, or during the presumptive period, but is 
not identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical evidence 
relates that symptomatology to the Veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  For certain 
chronic disorders, including sensorineural hearing loss, service 
connection may be granted if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.

Impaired hearing is considered a disability for VA purposes when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

A May 1989 service entrance audiological examination was 
conducted and puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
10
5
LEFT
15
0
15
30
20

On a May 1991 separation report of medical history, the Veteran 
denied experiencing hearing loss or ear trouble.  An audiological 
examination was conducted and puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
25
10
10
LEFT
10
5
15
25
10

After separation from military service, a March 2006 private 
audiological examination was conducted and puretone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
40
30
30
LEFT
25
25
30
40
30

Using the Maryland CNC word list, speech recognition was 96 
percent in the right ear and 96 percent in the left ear.  The 
examiner stated that based on the Veteran's history of exposure 
to rifle and heavy equipment noise during military service "it 
is quite likely that this was the beginning of [his] hearing loss 
and tinnitus."

A January 2007 VA audiological examination was conducted and 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
30
20
15
LEFT
15
15
30
35
15

Using the Maryland CNC word list, speech recognition was 96 
percent in the right ear and 96 percent in the left ear.  The 
examiner stated that the Veteran's hearing loss was not related 
to military noise exposure as the Veteran's hearing was within 
normal limits for VA rating purposes.

A May 2010 VA audiological examination was conducted and puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
40
35
25
LEFT
20
20
40
40
30

Using the Maryland CNC word list, speech recognition was 94 
percent in the right ear and 94 percent in the left ear.  After a 
review of the Veteran's service treatment records and 
post-service medical records, the examiner opined that the 
Veteran's bilateral hearing loss was "less likely as not" 
related to military service.  The bases given were that (1) the 
30 decibel left ear hearing loss at 3000 Hertz noted on the 
Veteran's May 1989 service entrance audiological examination 
suggested an underlying hearing loss disorder; (2) the hearing 
loss configurations noted in 2006 and 2007 were not typical of 
hearing loss due to noise exposure; (3) the lack of ratable 
hearing loss on the January 2007 VA audiological examination was 
evidence that there had been no permanent threshold shift during 
military service; (4) there was no progression in the Veteran's 
hearing thresholds during military service; and (5) additional 
post-service noise exposure, aging, and health conditions were 
likely contributing factors to the veteren's current hearing 
loss.

The preponderance of the evidence of record does not show that 
the Veteran's currently diagnosed bilateral hearing loss is 
related to military service.  The Veteran's service treatment 
records are negative for any complaints of hearing loss or any 
diagnosis of hearing loss for VA purposes.  See Id.  While the 
Veteran has a current diagnosis of bilateral hearing loss for VA 
purposes, there is no medical evidence of record that such a 
diagnosis was made prior to March 2006, approximately 15 years 
after separation from active duty service and approximately 9 
years after separation from inactive duty service.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not 
err in denying service connection when the Veteran failed to 
provide evidence which demonstrated continuity of symptomatology, 
and failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).

In addition, the probative medical evidence of record does not 
demonstrate that the Veteran's currently diagnosed bilateral 
hearing loss is related to military service.  In this regard, 
there are three medical reports of record which comment on the 
etiology of the Veteran's currently diagnosed hearing loss.  The 
March 2006 private audiological examination concluded that the 
Veteran's hearing loss was likely related to military service, 
while the January 2007 and May 2010 VA audiological examinations 
concluded that the Veteran's hearing loss was not likely related 
to military service.

The Board finds that the March 2006 private audiological 
examination and the January 2007 VA audiological examination both 
warrant low probative value.  The March 2006 private audiological 
examination provided an opinion based purely on the Veteran's 
reported history and did not include a review of the Veteran's 
claims file.  In this case, such a review is pertinent as the 
Veteran's service treatment record show that he did not have 
hearing loss for VA purposes on both his May 1989 service 
entrance audiological examination and May 1991 service separation 
audiological examination.  Such findings are material to any 
etiological opinion given with respect to the Veteran's claim, 
and as such failure to consider them reduces the probative value 
of the opinion given in the March 2006 private audiological 
examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
303-304 (2008).  The January 2007 VA audiological examination 
provided an opinion based purely on the lack of any findings of 
hearing loss for VA purposes on physical examination.  However, 
as the medical evidence of record shows that the Veteran had 
bilateral hearing loss for VA purposes in March 2006 and May 
2010, an etiological opinion which relies exclusively on a lack 
of hearing loss findings has not properly taken into account the 
evidence of record.

In contrast, the May 2010 VA audiological examination included a 
review of the Veteran's service treatment records and 
post-service medical records, an audiological examination which 
found bilateral hearing loss for VA purposes, and included 
detailed bases for the etiological opinion rendered.  
Accordingly, the Board gives greater probative weight to the May 
2010 VA audiological examination than to the March 2006 private 
audiological examination and the January 2007 VA audiological 
examination.

The Veteran's statements alone are not sufficient to prove that 
his currently diagnosed bilateral hearing loss is related to 
military service.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and experience 
of a trained physician.  As he is not a physician, the Veteran is 
not competent to make a determination that his currently 
diagnosed bilateral hearing loss is related to military service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, the preponderance 
of the evidence of record does not show that the Veteran's 
currently diagnosed hearing loss is related to military service.  
As such, service connection for bilateral hearing loss is not 
warranted.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the preponderance of the evidence 
is against the Veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


